Case 2:21-cv-03354-JFW-AS Document 19 Filed 08/31/21 Page 1 of 1 Page ID #:129



  1

  2

  3

  4
                                                              JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    HENAREH SIAVOSH,                      CASE NO. CV 21-3354-JFW(AS)

 12                      Petitioner,                     JUDGMENT
 13          v.

 14    WARDEN BIRKHOLZ,

 15
                        Respondent.
 16

 17

 18

 19         Pursuant to the Order Accepting Findings, Conclusions and
 20   Recommendations of Untied States Magistrate Judge,
 21

 22         IT IS ADJUDGED that the Petition is denied and dismissed

 23   without prejudice.

 24

 25         DATED:    August 31, 2021

 26
                                               ___________    _________ ____
 27                                                  JOHN F. WALTER
                                                UNITED STATES DISTRICT JUDGE
 28
